DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 13-28		Pending
Claims 1-12		Cancelled
Prior Art Reference:
Trafton		US 5,667,413

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trafton (US 5,667,413).

Regarding claim 13, Trafton discloses a device (abstract) for compensating for tolerances between a first and second component, the device (10) comprising a base element (14), the base element (14) having a compensating element (12) in which a passage (fig. 5) is formed for a connecting means (fig. 5), the connecting means (fig. 5) 

Regarding claim 14, Trafton discloses the device according to claim 13,
wherein each spring arm (19a-l) has a longitudinal extension (21a-l), wherein the longitudinal extension (21a-l) of a spring arm (19a-l) and the longitudinal central axis are approximately in alignment (figs. 3-4).

Regarding claim 15, Trafton discloses the device according to claim 13, 
wherein each spring arm (19a-l) as seen in the longitudinal direction has two opposite end regions (figs. 3-4), wherein at least one end region (figs. 3-4) has a greater distance (fig. 3) from the longitudinal central axis than an intermediate section (22) of a spring arm (19a-l) situated between the end regions (figs. 3-4).

Regarding claim 16, Trafton discloses the device according to claim 13,


Regarding claim 17, Trafton discloses the device according to claim 13,
wherein at least three spring arms (19a-l) are arranged around the longitudinal central axis of the spring element (16), and the at least three spring arms (19a-l) are connected to each other by means of a connecting ring (22).

Regarding claim 18, Trafton discloses the device according to claim 16,
wherein the connecting ring (22) as seen in the axial direction is formed between unconnected end regions (figs. 3-4) of the spring arms (19a-l).

Regarding claim 19, Trafton discloses the device according to claim 16,
wherein each spring arm (19a-l) has an unconnected end region (figs. 3-4) and an opposite, connected end region (figs. 3-4), wherein connected end regions (figs. 3-4) are connected by the connecting ring (22).

Regarding claim 20, Trafton discloses the device according to claim 17,
wherein the connecting ring (22) as seen in the axial direction is formed between unconnected end regions (figs. 3-4) of the spring arms (19a-l).

Regarding claim 21, Trafton discloses the device according to claim 17,


Regarding claim 22, Trafton discloses the device according to claim 13,
wherein both the first end regions (figs. 3-4) and the opposite end regions (figs. 3-4), respectively, are each connected by a connecting ring (22).

Regarding claim 23, Trafton discloses the device according to claim 13,
wherein the connecting ring (22) has a slot (fig. 4), the slot (fig. 4) being aligned at least approximately parallel (figs. 3-4) to the longitudinal central axis of the spring element (16).

Regarding claim 24, Trafton discloses the device according to claim 23,
	wherein the slot (fig. 4) is bounded by two adjacent spring arms (19a-l).

Regarding claim 25, Trafton discloses the device according to claim 23,
wherein at least one end region (figs. 3-4) of a spring arm (19a-l) facing the slot (fig. 4) has a corner (top portion of 21a-l) which protrudes radially outwards (fig. 3).

Regarding claim 26, Trafton discloses the device according to claim 13,
wherein the spring element (16) is made of a metal (col. 3, lines 15-18).

Regarding claim 27, Trafton discloses the device according to claim 26,
wherein the spring element (16) is made of a spring steel (col. 3, lines 15-18).

Regarding claim 28, Trafton discloses the device according to claim 13,
wherein the connecting ring (22) extends in a plane which is aligned at least approximately perpendicular (fig. 3) to the longitudinal central axis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd